DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on January 30, 2020. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 5 recites, “a region having the surface roughness”, but there are two “the surface roughness”: a first surface roughness at “an interface with the conductive resin layer” and second and different surface roughness “at an interface with the electrode layer” (claim 1 lines 8-10). It is ambiguous which of the two regions with a surface roughness claim 5 is further limiting.
Claim 6 recites a similar limitation and is rejected for analogous reasoning.
These ambiguities render each of these claims indefinite, and accordingly, claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised 
Claims 1-4 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2007/0242416 to Saito et al. (hereinafter Saito) in view of US Publication 2017/0032896 to Otani.
Claim 1
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including a dielectric layer (4) and an internal electrode (3); and 
an external electrode (5) including an electrode layer (5a, paragraph 24) disposed on the body (2) and connected to the internal electrode (3), a first plating layer (5b, paragraph 25) disposed on the electrode layer (5a), and a conductive resin layer (5c, paragraph 26) disposed on the first plating layer (5b), 
wherein the conductive resin layer (5c) includes a conductive metal and a base resin (paragraph 26), as recited in claim 1.
Saito does not expressly disclose wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode layer, as recited in claim 1.
Otani (FIG. 1-3) teaches wherein a first layer (144) has surface roughness higher at an interface with a conductive resin layer (146) than at an interface with the electrode layer (142, paragraph 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Otani with Saito to incorporate a surface roughened first layer as taught by Otani and thereby have wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode layer in the 
Claim 2
Saito with Otani teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) has center line average roughness of 150 to 500 nm at the interface with the conductive resin layer (5c; as above regarding Otani paragraph 42).
Claim 3
Saito with Otani teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05; see also Otani paragraph 44).
Claim 4
Saito with Otani teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) comprises one or more selected from a group consisting of Cu, Sn, Ni, and alloys thereof (paragraph 25; see also Otani paragraph 43).
Claim 7
Saito with Otani teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) has an intermetallic compound layer including Sn at the interface with the conductive resin layer (Otani paragraph 43).
Claim 8
Saito with Otani teaches the multilayer electronic component of claim 1, wherein the external electrode (Saito 5) further comprises a second plating layer (5d-5e) disposed on the conductive resin layer (5c; paragraph 26).
Claim 9

Claim 10
Saito with Otani teaches the multilayer electronic component of claim 1, wherein the electrode layer (Saito 5a) comprises a conductive metal and glass (paragraph 24).
Claim 11
Saito with Otani teaches the multilayer electronic component of claim 1, wherein the electrode layer (Saito 5a) comprises Cu and glass (paragraph 24), and the first plating layer (5b) is a Cu plating layer (paragraph 25).
Claim 12
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including alternately stacked first internal electrodes and second internal electrodes (3) with dielectric layers (4) therebetween; and 
first and second external electrodes (5) respectively connected to the first and second internal electrodes (3) and each including an electrode layer (5a, paragraph 24) disposed on the body (2) and connected to the respective first or second internal electrodes (3), a first plating layer (5b, paragraph 25) disposed on the electrode layer (5a), and a conductive resin layer (5c, paragraph 26) disposed on the first plating layer (5b), as recited in claim 12.
Saito does not expressly disclose wherein each first plating layer has center line average roughness of 150 to 500 nm at an interface with the conductive resin layer, as recited in claim 12.
Otani (FIG. 1-3) teaches wherein a first layer (144) has center line average roughness of 150 to 500 nm at an interface with a conductive resin layer (146, paragraph 42).

Claim 13
Saito with Otani teaches the multilayer electronic component of claim 12, wherein each first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05; see also Otani paragraph 44).
Claim 14
Saito with Otani teaches the multilayer electronic component of claim 12, wherein each first plating layer (Saito 5b) comprises one or more selected from a group consisting of Cu, Sn, Ni, and alloys thereof (paragraph 25; see also Otani paragraph 43).
Claim 15
Saito with Otani teaches the multilayer electronic component of claim 12, wherein each first plating layer (Saito 5b) has an intermetallic compound layer including Sn at the interface with the conductive resin layer (Otani paragraph 43).
Claim 16
Saito with Otani teaches the multilayer electronic component of claim 12, wherein each electrode layer (Saito 5a) comprises a conductive metal and glass (paragraph 24).
Claim 17
.

Claims 1, 3-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of WIPO Publication 2019/244541 to Hosokawa (see also provided machine translation).
Claim 1
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including a dielectric layer (4) and an internal electrode (3); and 
an external electrode (5) including an electrode layer (5a, paragraph 24) disposed on the body (2) and connected to the internal electrode (3), a first plating layer (5b, paragraph 25) disposed on the electrode layer (5a), and a conductive resin layer (5c, paragraph 26) disposed on the first plating layer (5b), 
wherein the conductive resin layer (5c) includes a conductive metal and a base resin (paragraph 26), as recited in claim 1.
Saito does not expressly disclose wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode layer, as recited in claim 1.
Hosokawa (paragraph 10, 13) teaches wherein a first layer (copper) has surface roughness higher at an interface with a resin layer than at an interface with a lower layer (roughened on one side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hosokawa with Saito to incorporate a surface roughened first layer as taught by Hosokawa and thereby have wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode 
Claim 3
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05).
Claim 4
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) comprises one or more selected from a group consisting of Cu, Sn, Ni, and alloys thereof (paragraph 25).
Claim 5
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) comprises Cu2O in a region having the surface roughness (as above in view of Hosokawa paragraph 13).
Claim 6
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) comprises CuO in a region having the surface roughness (as above in view of Hosokawa paragraph 13).
Claim 8
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the external electrode (Saito 5) further comprises a second plating layer (5d-5e) disposed on the conductive resin layer (5c; paragraph 26).
Claim 9

Claim 10
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the electrode layer (Saito 5a) comprises a conductive metal and glass (paragraph 24).
Claim 11
Saito with Hosokawa teaches the multilayer electronic component of claim 1, wherein the electrode layer (Saito 5a) comprises Cu and glass (paragraph 24), and the first plating layer (5b) is a Cu plating layer (paragraph 25).

Claims 1-4, 8-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of US Publication 2014/0182907 to Lee et al. (hereinafter Lee).
Claim 1
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including a dielectric layer (4) and an internal electrode (3); and 
an external electrode (5) including an electrode layer (5a, paragraph 24) disposed on the body (2) and connected to the internal electrode (3), a first plating layer (5b, paragraph 25) disposed on the electrode layer (5a), and a conductive resin layer (5c, paragraph 26) disposed on the first plating layer (5b), 
wherein the conductive resin layer (5c) includes a conductive metal and a base resin (paragraph 26), as recited in claim 1.

Lee (FIG. 4-5) teaches wherein a first plating layer (31b) has surface roughness higher at an interface with resin (paragraph 9, 83-84) than at an interface with an electrode layer (31a, paragraph 60; FIG. 4-5, paragraph 120-121).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Saito to incorporate a surface roughened first plating layer as taught by Lee and thereby have wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than at an interface with the electrode layer in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding delamination and formation of cracks (Lee paragraph 84) in a multilayer ceramic electronic component having excellent withstand voltage characteristics and high reliability with enhanced adhesive strength (paragraph 95) with respect to the conductive resin.
Claim 2
Saito with Lee teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) has center line average roughness of 150 to 500 nm at the interface with the conductive resin layer (5c; as above regarding Lee paragraph 83-84).
Claim 3
Saito with Lee teaches the multilayer electronic component of claim 1, wherein the first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05).
Claim 4

Claim 8
Saito with Lee teaches the multilayer electronic component of claim 1, wherein the external electrode (Saito 5) further comprises a second plating layer (5d-5e) disposed on the conductive resin layer (5c; paragraph 26).
Claim 9
Saito with Lee teaches the multilayer electronic component of claim 8, wherein the second plating layer (Saito 5d-5e) comprises a Ni plating layer (5d) disposed on the conductive resin layer (5c) and a Sn plating layer (5e) disposed on the Ni plating layer (5d; paragraph 26).
Claim 10
Saito with Lee teaches the multilayer electronic component of claim 1, wherein the electrode layer (Saito 5a) comprises a conductive metal and glass (paragraph 24; see also Lee paragraph 59-60).
Claim 11
Saito with Lee teaches the multilayer electronic component of claim 1, wherein the electrode layer (Saito 5a) comprises Cu and glass (paragraph 24; see also Lee paragraph 59-60), and the first plating layer (Saito 5b) is a Cu plating layer (paragraph 25; see also Lee paragraph 74).
Claim 12
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including alternately stacked first internal electrodes and second internal electrodes (3) with dielectric layers (4) therebetween; and 
first and second external electrodes (5) respectively connected to the first and second internal electrodes (3) and each including an electrode layer (5a, paragraph 24) disposed on the body (2) and 
Saito does not expressly disclose wherein each first plating layer has center line average roughness of 150 to 500 nm at an interface with the conductive resin layer, as recited in claim 12.
Lee (FIG. 4-5) teaches wherein a first plating layer (31b) has center line average roughness of 150 to 500 nm (paragraph 83-84) at an interface with a resin (paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Saito to incorporate a surface roughened first plating layer as taught by Lee and thereby wherein each first plating layer has center line average roughness of 150 to 500 nm at an interface with the conductive resin layer in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding delamination and formation of cracks (Lee paragraph 84) in a multilayer ceramic electronic component having excellent withstand voltage characteristics and high reliability with enhanced adhesive strength (paragraph 95) with respect to the conductive resin.
Claim 13
Saito with Lee teaches the multilayer electronic component of claim 12, wherein each first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05).
Claim 14
Saito with Lee teaches the multilayer electronic component of claim 12, wherein each first plating layer (Saito 5b) comprises one or more selected from a group consisting of Cu, Sn, Ni, and alloys thereof (paragraph 25; see also Lee paragraph 74).
Claim 16

Claim 17
Saito with Lee teaches the multilayer electronic component of claim 12, wherein each first plating layer (Saito 5b) has surface roughness higher at the interface with the conductive resin layer (5c) than at an interface with the electrode layer (5a, as above regarding Lee paragraph 60; FIG. 4-5, paragraph 120-121).
Claim 18
Saito with Lee teaches the multilayer electronic component of claim 12, as shown above.
Saito does not expressly disclose wherein each first plating layer has surface roughness higher at the interface with the conductive resin layer than a surface roughness at an interface between the body and the electrode layer, as recited in claim 18.
Lee (FIG. 4-5) teaches wherein each first plating layer (31b) has surface roughness higher at an interface with resin (paragraph 9, 83-84) than a surface roughness at an interface between a body (10) and an electrode layer (31a, paragraph 60; FIG. 4-5, paragraph 83-86, 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Saito to incorporate a surface roughness of a first plating layer and surface roughness of an interface between a body and electrode layer as taught by Lee and thereby have wherein each first plating layer has surface roughness higher at the interface with the conductive resin layer than a surface roughness at an interface between the body and the electrode layer in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding delamination and formation of cracks (Lee paragraph 84-86) in a multilayer ceramic 
Claim 19
Saito (FIG. 1, 4) discloses a multilayer electronic component comprising:
a body (2) including a dielectric layer (4) and an internal electrode (3); and 
an external electrode (5) including an electrode layer (5a, paragraph 24) disposed on the body (2) and connected to the internal electrode (3), a first plating layer (5b, paragraph 25) disposed on the electrode layer (5a), and a conductive resin layer (5c, paragraph 26) disposed on the first plating layer (5b), as recited in claim 19.
Saito does not expressly disclose wherein the first plating layer has surface roughness higher at an interface with the conductive resin layer than a surface roughness at an interface between the body and the electrode layer, as recited in claim 19.
Lee (FIG. 4-5) teaches wherein a first plating layer (31b) has surface roughness higher at an interface with resin (paragraph 9, 83-84) than a surface roughness at an interface between a body (10) and an electrode layer (31a, paragraph 60; FIG. 4-5, paragraph 83-86, 91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee with Saito to incorporate a surface roughness of a first plating layer and surface roughness of an interface between a body and electrode layer as taught by Lee and thereby have wherein each first plating layer has surface roughness higher at the interface with the conductive resin layer than a surface roughness at an interface between the body and the electrode layer in the structure taught by Saito, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for avoiding delamination and formation of cracks (Lee paragraph 84-86) in a multilayer ceramic 
Claim 20
Saito with Lee teaches the multilayer electronic component of claim 19, wherein the first plating layer (Saito 5b) has center line average roughness of 150 to 500 nm at the interface with the conductive resin layer (5c; as above regarding Lee paragraph 83-84).
Claim 21
Saito with Lee teaches the multilayer electronic component of claim 19, wherein the first plating layer (Saito 5b) has a thickness of 300 to 2000 nm (paragraph 42; see also MPEP 2144.05).
Claim 22
Saito with Lee teaches the multilayer electronic component of claim 19, wherein the first plating layer (Saito 5b) has surface roughness higher at the interface with the conductive resin layer (5c) than at an interface with the electrode layer (5a; Lee paragraph 9, 83-86, 91, FIG. 4-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210027945 (see, e.g., FIG. 3, Abstract); US 20210082623 (see, e.g., FIG. 4); US 20190244749 (see, e.g., FIG. 10-11); US 10748715 (see, e.g., Abstract); and US 10121595 (see, e.g., FIG. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848